DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8, 18, 23 and 28, it is unclear how the confusing language “of dry” further limits the dry skid resistance property.
In claims 8 and 28, considering the claims are drawn to a sandal, there is no express antecedent basis for “wherein the boot has”.
Claims 22 and 27 appear to be duplicate claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over CN 109251464 A (Zeng) abstract and machine translation in view JP 2004136018 (Hara) abstract and machine translation.
Zeng discloses shoe products (implicitly embraces Applicants’ boot and sandals) made from a foam material comprising 
10 to 50 pbw SEBS (meets Applicants’ SEBS);
20 to 50 pbw EVA (meets Applicants’ EVA and overlaps content thereof);
10 to 30 pbw POE (meets Applicants’ POE and overlaps content thereof);
3 to 10 pbw EDPM (not precluded from present claims);
0.4 to 10 pbw external lubricant (not precluded from present claims);
0.4 to 1 pbw internal lubricant (not precluded from present claims);
 0.2 to 1.2 pbw vulcanizing agent (not precluded from present claims);
 0.5 to 1.5 pbw vulcanizing activator (not precluded from present claims);
0.6 to 2.0 pbw foaming agent (not precluded from present claims); and 
5 to 20 pbw softening oil (not precluded from present claims).
(e.g., abstract, Examples).  
In Example 2, Zeng discloses a foam material comprising 
(A)10 pbw SEBS (meets Applicants’ SEBS);
(B) 20 pbw EVA (meets Applicants’ EVA and content thereof);
(C)10 pbw POE (meets Applicants’ POE and content thereof);
(D) 3 pbw EDPM (not precluded from present claims);
(E) 0.4 pbw stearic acid (not precluded from present claims);
(F) 0.4 pbw zinc stearate (not precluded from present claims);
(G) 0.3 pbw dicumyl peroxide (not precluded from present claims);
(H) 0.5 pbw zinc oxide (not precluded from present claims);
(I) 0.6 pbw azodicarbonamide (not precluded from present claims); and 
(J) 5 pbw softening oil (not precluded from present claims).
	As to claims 1, 2, 8, 9 and 28, considering Zeng discloses the production of a shoe from a similar composition in Example 1, it would have been obvious to one having ordinary skill in the art to produce a shoe (implicitly suggests all footwear inclusive of boots and sandals) from Zeng’s above-described Example 2 foam material with the reasonable expectation of success.  To the extent only the foam material is used, it would be expected that the resultant shoe would necessarily have a one-piece unitary structure wherein all its portions are composed of the exemplified foam material. Moreover, based on Zeng’s Table 1 [0134], it would be expected that Zeng’s resultant shoe, being similarly-constituted to the presently claimed boot and sandals, would meet at least one of the presently claimed properties. In the alternative, it would have been obvious to one having ordinary skill in the art, in the interest of shortening the shoe production method and cost reduction, to produce Zeng’s shoe wherein all portions, i.e., upper and sole, are composed of the same composition with the reasonable expectation of success. In this regard, Hara’s disclosure of producing all portions of a footwear from a similar EVA/EP rubber-based foam material is noted.
As to claims 3 and 10, it would have been obvious to one having ordinary skill in the art to select the presently claimed EVA and POE amounts in accordance with the ultimate properties desired given that such are fully encompassed by Zeng’s inventive disclosure.
As to claims 4 and 11, Zeng’s Example 2 foam material contains 0.3 pbw dicumyl peroxide.
As to claims 5 and 12, Zeng’s Example 2 foam material contains 0.6 pbw azodicarbonamide.
As to product-by-process claims 6 and 13, Zeng’s shoes are formed from an injection molding process in Example 1.
As to product-by-process claims 7 and 14, it is not seen that the patentability of the claimed shoes depends on their production method.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.
As to claims 15-17, Zeng’s “shoe” disclosure implicitly suggests the production of any footwear, inclusive of sandals with apertures for straps and toe posts. It would have been within the purview of one having ordinary skill in the art to determine the desired design of the sandal in accordance with its desired application.
As to claims 18-27, it would be expected that Zeng’s resultant shoe from the foam material of Example 2, being similarly-constituted to the presently claimed boot and sandals, would  possess the same properties. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  
As to claims 29-32, Zeng’s “shoe” disclosure implicitly suggests the production of any footwear, inclusive of sandals with soles. It would have been within the purview of one having ordinary skill in the art to determine the desired sole design and color thereof in accordance with its desired application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,918,161. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to boots and sandals composed of the same materials and contents and, as such, would inherently possess the same properties.  “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765